Exhibit 10.2

Redacted portions have been replaced with [***]. The redacted material is
subject to a request for confidential treatment that has been separately filed
with the Securities and Exchange Commission.

FORM OF SUPPLEMENTAL CONFIRMATION

 

LOGO [g57553image1.jpg]

 

Supplemental Confirmation of OTC VWAP Minus

 

Date:    January 30, 2007    ML Ref: To:    Openwave Systems Inc.
(“Counterparty”)    Attention:    Hal Covert    From:    Merrill Lynch
International (“MLI”)       Merrill Lynch Financial Centre       2 King Edward
Street       London EC1A 1HQ   

Dear Sir / Madam:

Capitalized terms used herein, unless defined herein, have the meanings set
forth in the Master Confirmation of OTC VWAP Minus between Counterparty and MLI,
dated as of January 30, 2007.

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of a Transaction under the Master Confirmation.

The terms of the Transaction to which the Supplemental Confirmation relates are
as follows:

 

Trade Date:    January 31, 2007 Prepayment Amount:    USD 100,000,000 Prepayment
Date:    January 31, 2007 Valuation Date:    ***, 2007 First Acceleration Date:
   ***, 2007

Settlement Price Adjustment

Amount:

   USD ***

 

*** This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Supplemental Confirmation enclosed for
that purpose and returning it to us.

 

Very truly yours,

MERRILL LYNCH INTERNATIONAL

By:

 

 

 

Name:

 

Title:

Confirmed as of the date first above written:

OPENWAVE SYSTEMS INC.

By:

 

 

 

Name:

 

Title:

Acknowledged and agreed as to matters relating to the Agent:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

solely in its capacity as Agent hereunder

By:

 

 

 

Name:

 

Title:

 

2